Title: From John Adams to John Jay, 19 April 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            London April 19. 1787
          
          I do myself the Honour to inclose the New Act of Parliament for regulating the Trade between the Territories of the United states of America and the Dominions of the King of Great Britain, by which Congress will see that the Same System continues, and is fortified with fresh Provisions. Provisions & Lumber, the Growth or Production of the United States are now, prohibited, from any foreign Island. The West India Planters and Merchants complain, to no purpose.
          The Canada Merchants give out, that there is some Negotiation on foot between Lord Dorchester and Vermont, the Object of which is to give Vent to the Productions of that Territory, thro Canada and the River st. Lawrence, that the West Indies may derive some Assistance, from that Source.
          inclosed is another very curious Bill, that moved in the House of

Lords by one Chancellor and Seconded by another, Thurloe & Bathurst: But the Lords had honour enough to reject it. The Project is Said to have originated in General Arnold.— The whole Transaction Shows the Spirit of the present Ministry. The Chance of passing Such a Bill would have been greater in the House of Commons, where the Ministers have a clearer Majority. Some Persons are of Opinion that the present sett cannot hold the Reigns much longer: but if they are not mistaken there is little Chance of a Change for the better. What Effect the Changes in France may have cannot be foreseen: but they cannot but be favourable to America.
          With great Regard, I have the Honour / to be, sir your most obedient and / most humble servant
          
            John Adams
          
        